Filed 11/4/21 P. v. Reyes CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE

    THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A162556
    v.
    OSCAR MARTIN REYES,                                                 (Sonoma County Super.
                                                                        Ct. Nos. SCR-738787-1 &
           Defendant and Appellant.
                                                                        SCR-739863-1)



         Defendant Oscar Martin Reyes pled no contest to firearm-related
offenses. Pursuant to the terms of his plea bargain, the People dismissed a
pending felony complaint filed against defendant. After sentencing,
defendant filed notices of appeal in both cases, checking the boxes on the
Judicial Council forms indicating the appeals “challenge[d] the validity of the
plea or admission,” and requesting certificates of probable cause. The trial
court denied the certificate requests and deemed the notices of appeal
inoperative.1 (Cal. Rules of Court, rule 8.304(b)(3).) Defendant then filed two
new notices of appeal, checking the boxes on the Judicial Council forms that
the appeals were based on “sentence or other matters occurring after the plea
that do not affect the validity of the plea.” His court-appointed counsel has


1     Nothing in the record suggests that defendant challenged the denial of
his requested certificates.
filed a brief raising no issues and seeking our independent review of the
record pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende). The brief
includes counsel’s declaration stating that he informed defendant of his
intent to file a Wende brief on his behalf, he mailed a copy of the brief to
defendant, and he apprised defendant of his right to file a supplemental brief
within 30 days. Two months have now elapsed, and defendant has not filed a
supplemental brief. We affirm the judgment.
                   FACTUAL AND PROCEDURAL BACKGROUND
      In June 2020, the Sonoma County District Attorney filed a felony
complaint (Sonoma County Superior Court case no. SCR-738787-1) charging
defendant with discharging a firearm with gross negligence (Pen. Code,
§ 246.3, subd. (a))2, and possession of a firearm by a felon (§ 29800,
subd. (a)(1)). The district attorney later filed an amended felony complaint
alleging the same counts. These charges stemmed from defendant shooting a
firearm twice in a residential area near a park and an elementary school
where there were multiple people, including children.
      In July 2020, the District Attorney of Sonoma County filed another
felony complaint (Sonoma County Superior case no. SCR-739863-1) charging
defendant with possession of a firearm by a felon (§ 29800, subd. (a)(1)) and
carrying a loaded firearm after suffering a prior felony conviction (§ 25850,
subds. (a), (c)(1)).3
      Represented by counsel, defendant pled no contest to the charges in
case number SCR-738787-1 and waived any potential objections under



2     All further statutory references are to the Penal Code.
3     As defendant’s appellate counsel notes, there are no details in the
record concerning the facts underlying this latter case, which was ultimately
dismissed.


                                        2
section 654 to the imposition of sentences on both counts. In exchange for his
plea, defendant was sentenced to a 16-month term for the section 246.3,
subdivision (a) count, and a consecutive eight-month term for the
section 29800, subdivision (a)(1) count. Pursuant to the plea, the People
dismissed case no. SCR-739863-1. At sentencing, the court suspended
imposition of all fines and fees, except that it imposed a $300 restitution fine
pursuant to section 1202.4, subdivision (b), and suspended half of that fine.
                                   DISCUSSION
      Defendant’s appellate counsel filed a brief pursuant to Wende, supra,
25 Cal.3d 436, asking this court to independently review the record to
determine whether it reveals any arguable issues. As mentioned, counsel’s
declaration indicates he notified defendant a Wende brief would be filed, he
provided defendant a copy of the brief, and he informed defendant of his right
to file a supplemental brief within 30 days. Defendant has not filed a
supplemental brief. Mindful that in the absence of a certificate of probable
cause our review is limited to matters that “arose after entry of the plea and
do not affect the plea’s validity” (Cal. Rules of Court, rule 8.304(b)(4)(B), (5)),
we have found no reasonably arguable appellate issue. (People v. Kelly (2006)
40 Cal.4th 106, 124.)
                                  DISPOSITION
      The judgment is affirmed.




                                         3
                                _________________________
                                Fujisaki, Acting P. J.


WE CONCUR:


_________________________
Petrou, J.


_________________________
Rodriguez, J.




A162556/People v. Reyes




                            4